El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
El 23 de julio de 1948, el apelante sufrió un accidente del trabajo mientras trabajaba para el Gobierno de la Capital en las. reparaciones que se hacían al encintado de la calle San Sebastián, en San Juan, al caer sobre su espalda una puerta de madera que se desprendió de la casa número 100 de dicha calle.
*14El 13 de diciembre de 1948, el Administrador del Fondo del Seguro del Estado dictó resolución compensatoria a su favor en el caso 2E-3501 de dicho organismo. De la citada resolución apeló el empleado para ante la Comisión Industrial, la cual dictó resolución el 23 de mayo de 1949.
El 23 de febrero de 1950, el apelante inició acción de daños y perjuicios contra los dueños de la casa número 100 de la calle San Sebastián, su aseguradora y el arrendatario, bajo las disposiciones del artículo 31 de la Ley núm. 45 de 18 de abril de 1935 — Ley de Compensaciones por Accidentes del Trabajo — según quedó enmendado por la núm. 16 de 10 de abril de 1948 ((1) pág. 29).
El tribunal inferior, a moción de los demandados, dictó resolución desestimando la demanda por estar prescrita la acción del demandante, y a solicitud de éste dictó sentencia en iguales términos, apelando de dicha sentencia el deman-dante para ante este Tribunal.
La cuestión fundamental envuelta en este recurso es la de si en efecto la acción del demandante estaba prescrita a la fecha en que fué ejercitada.
El artículo 31 de la Ley núm. 45 ya citada, según quedó enmendado por la núm. 16 de 12 de abril de 1948, dispone en lo pertinente:
“Artículo 31. — En los casos en que la lesión, enfermedad ocu-pacional o la muerte que dan derecho al obrero, empleado o sus beneficiarios a compensaciones, de acuerdo con esta Ley, le hu-biere provenido bajo circunstancias que hacen responsables a terceras personas de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y ob-tener daños y perjuicios de la tercera persona responsable de dicha lesión, enfermedad o muerte dentro del año subsiguiente a la fecha de la resolución final del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción en la forma siguiente:. .. ”
El apelante sostiene que el año dentro del cual debe ejer-citarse la acción de daños y perjuicios contra la tercera per*15sona debe comenzar a contarse desde que recae resolución de la Comisión Industrial, si la dictada por el Administrador del Fondo del Seguro del Estado es apelada para ante dicho organismo, como lo fué en el caso de autos, pues a su juicio la del Administrador no fué final. No tiene razón. La ley no requiere que la resolución del Administrador sea firme para que comience a correr el año para el ejercicio de la ac-ción de daños y perjuicios contra la tercera persona. Sólo requiere que sea final, y tal carácter lo tiene la resolución del Administrador cuando hace — como en el caso de autos— una adjudicación favorable al empleado y determina el monto de la compensación a concederse. Una apelación del empleado en cuanto a la cuantía no quita el carácter de final a la reso-lución del Administrador.
Siendo así, la acción ejercitada el 23 de febrero de 1950 estaba prescrita y no cometió error el tribunal inferior al desestimar la demanda por tal motivo.

La sentencia será confirmada.